Citation Nr: 0605719	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

2.  Entitlement to an effective date prior to July 15, 2004 
for the award of a 20 percent rating for right knee ligament 
laxity.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from June 1979 to June 1982.  
This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs that denied a claim of entitlement to TDIU.  
This claim was subject to Board remand orders dated January 
2000, October 2001 and May 2005.  As addressed below in the 
remand following this decision, the issue of entitlement to 
an effective date prior to July 15, 2004 for the award of a 
20 percent rating for right knee ligament laxity is listed 
on the title page for procedural purposes only.

In a letter received in January 2006, the veteran appears to 
have raised a claim of entitlement to service connection for 
depression as secondary to service connected disability.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran holds a 20 percent rating for service 
connected left knee ligament laxity, a 20 percent rating for 
service connected right knee laxity, a 10 percent rating for 
service connected left knee arthritis, a 10 percent rating 
for service connected right knee arthritis, a 10 percent 
rating for tinnitus, and noncompensable ratings for service 
connected laceration of the left side of forehead and 
hearing loss.

2.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful 
employment consistent with his educational and vocational 
experiences.




CONCLUSION OF LAW

The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of TDIU is 
denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks increased ratings for his left and right 
knee disabilities as well as entitlement to TDIU.  The Board 
has reviewed all the evidence in the veteran's claims 
folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; VA 
outpatient treatment records beginning in 1982; medical 
records from Baroness Erlanger and T.C. Thompson Children's 
Hospitals, Metropolitan Hospital, the Atlanta Sports 
Medicine Clinic, Tara Magnetic Imaging, Southern Regional 
Medical Center, Sports Medicine Clinic, P.C., and the 
Clayton Orthopedic Clinic; hearing transcripts before the RO 
in January 1984, April 1990, and November 1994; medical 
records and statements from Drs. George R. Baddour, Jr., 
Fred L. Allman, Jr., Radhakrishnan V. Nair, Joseph I. 
Hoffman, Jr., Richard B. Johnston, Gayla Sylvain, Lawrence 
S. Weiss, and Neil C. Berry; VA Compensation and Pension 
(C&P) examination reports dated April 1984, July 1986, 
January 1988, May 1990, July 1992, July 1993, June 1997, 
September 2000, February 2003 and July 2004 and November 
2005; documents and examination reports related to the 
veteran's employment with the United States Postal Service 
(USPS); documents from the Georgia Department of Labor; wage 
statements and legal documents pertaining to the veteran's 
bankruptcy petition; documents pertaining to a complaint 
filed with the U.S. Equal Employment Opportunity Commission 
(EEOC); and a letter from the J.C. Penney Company.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122 (2000).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
on each claim.

The veteran bears the burden of presenting and supporting 
his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also 
include statements contained in authoritative 
writings such as medical and scientific articles 
and research reports or analyses.
(2)  Competent lay evidence means any evidence 
not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who 
has knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

Historically, the veteran received in-service treatment for 
left knee symptoms of pain, effusion, decreased range of 
motion and positive Lachman's sign assessed as a recurrent 
anterior cruciate ligament (ACL) injury.  He also incurred a 
laceration of the left side of his forehead after being 
struck by a grenade simulator.

An RO rating decision dated June 1983 granted service 
connection for laceration of the left forehead, and assigned 
an initial noncompensable evaluation.  An RO rating decision 
dated April 1984 granted service connection for residuals of 
left knee injury, and assigned an initial 20% rating under 
Diagnostic Code (DC) 5257.  This rating was based upon a 
private diagnosis of grade III complete ACL deficient knee 
with probable chronic anteromedial and anterolateral 
instability, and a December 1983 VA examination report with 
findings of marked anterior, medial and anteromedial rotary 
instability, positive pivot shift and Lachman's test, mild 
anterolateral instability, and a 1/2 inch smaller 
circumference of the left thigh.

Thereafter, VA examination reports and private clinic 
records continued to describe marked or gross lateral 
instability of the left knee.  At his January 1988 VA 
examination, he reported a recently symptomatic right knee 
and employer difficulties as he was unable to stand for 
prolonged periods of time.  His diagnoses at that time 
included residual of left knee injury with laxity of the 
laterocollateral ligaments and minimal weight bearing 
crepitus, and degenerative joint disease of the right knee 
with laxity of the laterocollateral ligaments and stress 
type arthralgias.  A February 1989 letter from Dr. Allman 
described the absence of the left ACL with injuries to the 
medial collateral ligament as well as the medial and lateral 
menisci.

In April 1990, a private examiner diagnosed the veteran with 
an anterior cruciate deficient left knee with work 
limitations precluding walking on slippery surfaces, 
protracted or irregular hours of work, lifting and carrying 
of objects of moderate weight, pulling, pushing, repeated 
bending, twisting, squatting and operation of a motor 
vehicle.  He was deemed capable of occasional light lifting 
and carrying under 15 pounds as well as occasional walking 
and standing.  He was recommended for sitting work the 
majority of the time.  USPS denied the veteran's request for 
temporary light duty due to the non-availability of any 
suitable positions consistent with his work limitations.

On May 15, 1990, the veteran underwent an arthroscopically 
assisted left anterior patellar graft, partial lateral 
meniscectomy, open assist medial meniscus repair, 
arthroscopic notchplasty and debridement of the 
intercondylar notch.  Dr. Allman indicated that the veteran 
would be unable to perform his regular work duties for a 
period of four to six months.  He was given another two 
months of convalescence by Dr. Allman in September 1990.

An October 1990 RO rating decision increased the disability 
rating for left knee disability to 30% under DC 5257.

VA examination in July 1992 recorded the veteran's 
complaints of continued left knee pain with weakness.  He 
was working as a postal mail sorter.  His physical 
examination was significant for marked crepitus on motion 
and walking with a slight limp.  He had difficulty with 
partial squats, heel and toe standing, and standing on his 
left foot alone.  His left knee demonstrated 0 degrees of 
extension and 135 degrees of flexion, no weakness, and 
negative McMurray's test.  He was given a diagnosis of 
residual injury of the left knee with instability. 

In February 1993, the veteran filed an application for VA 
vocational rehabilitation.  

VA examination in July 1993 noted the veteran's continued 
complaints of left knee pain with slight swelling, crepitus, 
bending limitations, inability to fully squat, inability to 
run, stiffness with prolonged sitting, and looseness when 
climbing stairs.  He reported two weeks' of lost work time 
due to his left knee symptoms.  His examination was 
significant for slight laxity of the collateral ligaments, 
positive Apley's restriction test, and a 1/2 inch lessened 
circumference at the calves and lower 3rd level of the thigh.  
His left knee demonstrated 0 degrees of extension and 135 
degrees of flexion.  He was given a diagnosis of 
postoperative status medial meniscectomy and repair of ACL 
with persisting subjective complaints and functional 
residuals as noted.

An October 1993 progress note from Dr. Nair recorded the 
veteran's complaints of bilateral knee pain more severe on 
the left.  

An RO rating decision dated November 1993 decreased the 
disability evaluation for the veteran's left knee to 20% 
under DC 5293.

Thereafter, the RO received a November 1993 magnetic 
resonance imaging (MRI) scan of the left knee interpreted as 
showing a suspect small osteochondral defect of the lateral 
patellar facet, small joint effusion, intact ACL graft 
following ACL repair, suspect meniscectomy of the lateral 
posterior meniscus without obvious recurrent or residual 
tear, and Grade III tear of the medial meniscus posteriorly.  
A clinic record from Dr. Nair in November 1993 described 
significant atrophy of the left quadriceps and grade I 
instability.  In August 1994, he underwent a diagnostic left 
knee arthroscopy resulting in resection of anterior horn 
tear of the lateral meniscus and chondroplasty of the 
lateral femoral condyle.  In October 1994, he underwent a 
right knee diagnostic arthroscopy with lateral release and 
chondroplasty of the femoral trochlea as well as the medial 
facet of the patella.

The veteran appeared and testified before the RO in November 
1994.  He had been out of work since June 1994 due to his 
knee surgeries, and hoped to return to work with a permanent 
light duty status.  He treated his pain symptoms with 
Motrin.  His right knee instability caused him to wear a 
knee brace and avoid using the stairs.  He was undergoing 
physical therapy several times a week.  

According to statements of record, the veteran involuntarily 
resigned his employment with USPS as a mail handler in April 
1997 due to his job restrictions, excessive use of leave for 
convalescence purposes, and left knee symptoms restricting 
him from prolonged periods of standing or sitting.  A USPS 
Notification of Personnel Action noted that the veteran 
voluntarily resigned his mail handler position, making 
$35,118 per year, "DUE TO BAD HEALTH PROBLEMS AND 
SURGERY."

A May 1997 letter from Dr. Johnston provided the following 
opinion:

[The veteran] is currently under my care for knee 
problems.  He has had multiple surgeries on his 
knees.  Because of an anterior-cruciate ligament 
reconstruction and residual instability, he has 
some limitations for the left knee.  In addition, 
he has developed chondromalacia of the patella of 
the right knee and is having ongoing pain related 
to this problem.  For this reason, it is 
recommended that he be on restrictions to avoid 
squatting for both knees, running, carrying of 
objects weighing over twenty pounds while 
walking, or ladder climbing; kneeling should also 
be avoided for both knees.  With these 
limitations, I would anticipate that he would 
have minimal symptoms related to the knees, and 
these are recommended for his work area.

A May 1997 decision by the Georgia Department of Labor 
denied the veteran unemployment benefits based upon a 
finding that the veteran quit his employment for personal 
reasons and not due to doctor's advice or that his work 
environment was making his disability worse.

VA examination in June 1997 reflected the veteran's report 
of continued left knee pain, knee popping and buckling 
occurring four times per week.  His knee was stiff and 
painful with cold weather, and he had difficulty with 
activities such as stair use.  He used a brace on the left 
knee and used a cane on the right.  His physical examination 
was significant for an inability to extend or flex the knee 
completely with pain grimacing observed.  His left knee 
motion measured 15 degrees of extension and 90 degrees of 
flexion.  His right knee motion measured as 0 degrees of 
extension to 120 degrees of flexion.  His left calf and 
thigh muscles were small in circumference as compared to the 
right.  X-ray examination demonstrated mild bicompartmental 
narrowing in both knees with a probable old Segond fracture 
noted on the lateral aspect of the tibial plateau.

By means of a rating decision dated December 1997, the RO 
granted a separate 10% rating for traumatic arthritis of the 
left knee pursuant to DC 5010.  

A January 1998 statement from Dr. Johnston opined that the 
veteran had residual instability of the left knee resulting 
in overuse of the right knee and a possible secondary 
injury.  A VA examination report dated March 1998 noted 
additional complaint of right knee pain exacerbated with 
prolonged walking, standing or climbing and/or cold weather.  
He experienced sensations such as sharp discomfort, joint 
looseness, popping and locking.  On physical examination, he 
was noted to have entered the room with a noticeable limp 
and use of a cane on the right side.  His physical 
examination was significant for minimal effusion, moderate 
crepitus, and some increased joint space laxity when 
assessing the posterior cruciate ligament.  He was able to 
fully extend the knee to 180 degrees, and flex the knee to 
approximately 90 degrees.  The VA examiner also opined that 
the right knee disability may be proximately due to the left 
knee disability.

An RO rating decision dated May 1998 granted service 
connection for traumatic arthritis of the right knee as 
secondary to service connected left knee disability, and 
assigned an initial 10% evaluation under DC 5299-5010.

From August to September 1998, the veteran was seen by Dr. 
Johnston primarily due to complaint of increased right knee 
symptoms such as give-way, clicking, popping, grinding, 
swelling, catching and locking.  These symptoms were 
worsened with activities such as walking and standing.  His 
right knee examination findings included trace effusion, 
patellofemoral crepitation, and positive compression sign.   
His left knee demonstrated grade I anterior Lachman's with 
an end point with full range of motion.  An October 1998 
statement from Dr. Johnston indicated that the veteran 
currently manifested mild instability of the left knee and 
chondromalacia of the right knee with recommended activity 
restrictions from squatting, kneeling, and carrying objects 
weighing over 25 pounds while walking, ladder-climbing or 
frequent stair climbing.

The USPS denied the veteran's request for reinstatement, by 
reason of not being "best suited," in January 1998.  This 
decision considered factors such as past employment history, 
disciplinary actions, attendance, driving and safety 
records.  By decision dated January 2000, the EEOC dismissed 
the veteran's complaint of employment discrimination by USPS 
on the basis that he filed his claim beyond the statute of 
limitations.  Additional correspondence from the veteran 
included a letter to Dr. Hoffman alleging that he had 
improperly released the veteran from a light duty 
assignment.  He requested Dr. Hoffman to produce a light 
duty assignment excuse letter restricting his standing and 
sitting.

In January 1998, the veteran filed a bankruptcy petition 
with the United States Bankruptcy Court of the Northern 
District of Georgia.  

By means of a rating decision dated January 1999, the RO 
granted service connection for ligament laxity of the right 
knee, and assigned a separate 10% rating under DC 5257.

In February 1999, the veteran filed his TDIU claim.  At that 
time, he reported working for TRC Staffing Service, 
involving warehouse shipping and receiving for some time 
beginning in July 1997.  He had worked 20 to 30 hours weeks 
and missed 8 months from work due to illness.  His highest 
earnings per month was $425.  He also had experience as a 
dock worker with Roadway express from November 1998 to 
January 1999.  He had worked 12-16 per week with highest 
weekly earnings of $350.  He lost 30 days due to illness.  
Wage statements (W-2) for the year 1998 show that the 
veteran earned $7,559.77 at TRC and $3,026.70 at Roadway 
Express, Inc.  Wage statements for the year 1999 show that 
he earned $1,024.95 at Roadway Express, Inc. and $1987 at 
J.C. Penney Company, Inc.

A January 2000 statement from the veteran indicated that his 
expectations from his involvement with VA's vocational and 
rehabilitation program had not been met.  He felt his 
training was too limited, and he was unaware that he would 
deal with customers with drug addiction and AIDS.  He felt 
that he needed more training and/or assistance to become 
more marketable.

In September 2000, the veteran underwent VA C&P examination 
conducted with benefit of review of his claims folder at the 
Southside Orthopedic Center.  At that time, he mainly 
complained of pain on standing and walking with instability 
of both knees.  His left knee was generally more symptomatic 
than the right.  He also referred to vague complaints of 
pain in the thighs and legs.  He asserted an ability to 
perform only part-time work, and felt the maximum amount of 
hours he could work was 30 hours.  On physical examination, 
he walked with an obvious limped gait.  On standing, he was 
able to bring his knees to 0 degrees.  He was unable to 
squat due to pain.  Examination of the left knee showed 
active range of motion from 0 to 110 degrees.  The last 10 
degrees of extension, and the last 10-15 degrees of flexion, 
were painful.  There was generalized tenderness more 
specific to both sides of the joint.  Patellofemoral 
compression and tenderness under the patella were positive.  
He also had positive, grade I anterior drawer sign, 
Lachman's sign and Apley's grinding sign.  His McMurray's 
sign was negative.  His side-to-side stability was normal.  
Neurovascular status was normal.  There was grade I atrophy 
of the thigh muscles.

Examination of the right knee demonstrated mild atrophy of 
the right lower extremity.  There was positive tenderness of 
the patella as well as patellofemoral compression.  Medial 
joint line tenderness was minimal, and lateral joint line 
tenderness was positive.  Range of motion measured from 0 to 
110 degrees with painful motion in the first and last 10 
degrees.  Anterior instability was grade I with positive 
drawer sign, Slocum test and Lachman's sign.  Side-to-side 
stability was normal.  Pivot shift and McMurray's signs were 
negative.  Apley's grinding sign was questionably positive.  
Following x-ray examination, the examiner offered the 
following diagnoses and opinion:

IMPRESSION:		1.  Left knee:  Residual 
instability post anterior 
cruciate ligament 
reconstruction, remote.
2.	DJD of the left knee.  The 
primary findings are 
moderate.  He has spurs, 
which can be causing him 
mechanical problems.
3.  Post-traumatic 
chondromalacia, right knee
4.  DJD of the right knee.
OPINION:  This patient is disabled because he has 
a moderate amount of DJD of the left knee.  
Because of his long-standing problem in the left 
lower extremity and the fact that the patient has 
been limping over a long period of time, and he 
was not offered surgical treatment for the left 
knee as it was not available during that time, 
the patient developed early arthritis of the 
right knee.  Hence, both are service connected or 
related.  The patient is disabled due to these 
injuries and their results.  I have reviewed the 
C-file, and I have reviewed the operative notes 
and the medical records provided to me.  
Presently, I would recommend that the patient can 
only work part-time, and also should do only 
light work.  Overall prognosis for both knees is 
guarded.  He will require surgical treatment for 
both knees.  In fact, eventually, years down the 
line, he will end up requiring a total knee 
replacement arthroplasty.

A September 2000 audiology examination included opinion that 
the veteran manifested tinnitus and bilateral hearing loss 
that was at least as likely as not caused by his exposure to 
excessive noise in service.

An RO rating decision dated May 2001 granted service 
connection for tinnitus, and assigned an initial 10 percent 
evaluation under DC 6260.  An RO rating decision dated June 
2001 granted service connection for hearing loss, and 
assigned an initial noncompensable evaluation under DC 6100.

A July 2001 examination report from Neil C. Berry, M.D., of 
the Clayton Orthopedic Clinic included findings of moderate 
crepitus and stiffness of both knees.  Bilaterally, the 
veteran lacked 5-10 degrees of full extension with flexion 
approximating 75 to 80 degrees.  His anterior cruciate 
muscle appeared intact on the left, but guarding on the 
right prevented an evaluation.  X-ray examination showed 
left knee degenerative changes in the lateral compartments 
with some in the medial compartment.  His tunnels and 
fixation for the screw and staple appeared inappropriately 
positioned for current standards.  His right knee showed 
mild degenerative changes in the medial compartment with 
some mild spurring and, perhaps, slight loss of 
cartilaginous joint space.

Earnings statements from Bi-Weekly Associates, covering 4 
separate pay periods in May and June 2001, show that the 
veteran was working from approximately 26 to 31 hours every 
two weeks at the rate of $11.34 per hour.  His year to date 
earnings as of June 30, 2001 was $5,200.70.  In February 
2003, the veteran was notified by J.C. Penny that his 
employment was being terminated due to the companies' 
permanent closing of its non-retail CLC operations.

In February 2003, the veteran underwent another VA C&P 
examination with benefit of review of his claims folder.  At 
that time, he voiced complaint of stiffness, locking, pain, 
grinding sensation, tenderness, instability, muscle spasm, 
fatigability and lack of energy.  He claimed an inability to 
stand or sit for any prolonged periods of time, and an 
inability to climb stairs without assistance.  He further 
claimed an inability to perform activities such as 
showering, gardening, pushing the lawnmower or vacuum.  He 
required some occasional treatments of bed rest.  He 
reported losing approximately 18 months of work due to his 
medical condition.  He was currently working as a customer 
service agent on a part-time basis working approximately 12 
hours per week.  On physical examination, he walked with an 
abnormal gait wearing braces on both knees.  He had active 
range of motion from 0 to 90 degrees bilaterally.  His pain 
began at 90 degrees and was the major limitation to his 
active range of motion.  His knees were additionally limited 
by lack of endurance, but not fatigue, weakness or 
incoordination.  There was no ankylosis.  His Drawer's test 
was essentially normal.  His McMurray's tests were positive 
bilaterally.  During examination, there was evidence of 
locking and crepitus.  There was no subluxation or effusion.  
Following an extensive review of the medical record, the 
examiner provided diagnoses of right knee degenerative joint 
disease with ligament laxity, and traumatic arthritis of the 
left knee with anterior cruciate ligament laxity.  The 
examiner commented that the veteran was working 12 to 14 
hours per week, and that activities involving stooping or 
squatting would be difficult for the veteran to perform.  
The examiner also offered the following opinion: 

After a thorough review of his veteran's medical 
records of his several orthopedic visits and 
reconstruction surgeries he had done coupled with 
today's physical examination, it is my considered 
opinion that this veteran has significant joint 
disease of both knees with significant knee 
laxity.  There was no x-ray done today, as there 
is no indication for it because he has had 
several x-rays done in the past.  He also has had 
several MRI's, which makes further x-rays a 
useless procedure.  However, this veteran has 
been advised on several occasions to do 
quadriceps exercises.  It is doubtful that this 
veteran is doing this because there is 
significant wasting of his quadriceps muscle and, 
thus, his inability to bend and move the joint is 
not an unusual complication.  This veteran has 
also had several surgeries and this would account 
for the laxity of the joints.  Physical 
examination has revealed significant crepitus and 
locking pain, which are all due to his chronic 
degenerative joint disease of both knees.  This 
veteran has been seen by several orthopedic 
surgeons and they have reached the same 
conclusions and I tend to agree with their 
conclusions.

In March 2003, the veteran was seen by Dr. Nair with 
complaint of right knee symptoms of pain, stiffness, 
grinding sensation, and occasional feeling of give-way and 
locking.  On physical examination, he walked with a normal 
gait pattern.  In the right knee, the posterior drawer sign 
was positive.  His pivot sign, Lachman's and McMurray's 
tests were negative.  His range of motion was from 0 to 135 
degrees with mild recurvatum.  A popliteal cyst was palpated 
at the posteromedial corner.  His left knee was negative on 
drawers sign, Lachman's and McMurray's.  There was mild 
crepitus on patellofemoral movements.  He was diagnosed with 
popliteal cyst of the right knee with symptomatic posterior 
cruciate deficiency, and left knee anterior cruciate 
reconstruction doing satisfactorily with marginal symptoms.  
An April 2003 prescription note from Dr. Nair estimated the 
veteran would be out of work for an approximate 3-4 month 
time period.

In May 2003, the veteran underwent right knee arthroscopy 
involving anterior cruciate ligament reconstruction using 
bone-tendon-bone graft.

Follow-up progress notes from Dr. Nair showed that the 
veteran underwent a period of physical therapy.  By July 
2003, the veteran was noted to have no specific complaints 
with denial of episodes of give out or locking.  He reported 
stability on ambulation and weightbearing.  His physical 
examination was significant for mild weakness and mild 
quadriceps atrophy.  His Drawer and Lachman's were negative.

A March 2004 statement from Dr. Nair reads as follows:

[The veteran] was evaluated today regarding his 
right knee.  He continued to have discomfort 
mostly to the medial aspect of the patella as 
well as crepitus on knee movement.  His range of 
motion is normal, mild degree patella tenderness 
is present.  Tracking is satisfactory.  KT-1000 
evaluation also carried out today shows cruciate 
stability satisfactory.

He was initially seen several months ago with 
anterior cruciate deficiency and he underwent ACL 
reconstruction on 05-07-03.  He was placed on 
rehabilitation program.  Following this, he was 
then seen on 09/15/03 with satisfactory recovery.  
At this time, he has satisfactory range of 
motion.  He was released to his pre-injury level 
of activities on the 09/15/03 visit.

Today's evaluation, he has chondromalacia 
symptoms.  Based on this, recommended he may 
limit his kneeling, squatting type of activities 
as well as unprotected heights.

LONG-TERM PROGNOSIS: Fair to guarded given the 
chondromalacia symptoms ...

A July 2004 VA examination report included the veteran's 
report of pain, occasional swelling and occasional feeling 
of give-way and locking of both knees, left greater than 
right.  On examination, he was noted to have a slight limp 
and obvious crepitus.  He was unable to squat freely.  The 
general appearance of his knee joints was normal with no 
effusion.  He had grade 1-2 patellofemoral crepitus 
bilaterally.  He was also positive for generalized 
tenderness with medial joint line tenderness and 
patellofemoral compression.  His range of motion was 
decreased in both knees measured as right knee range of 
motion from 0 to 120 degrees with pain beginning at 15 
degrees, and left knee range of motion from 0 to 110 
degrees.  His pain seemed to be his major problem with 
evidence of pain, fatigue, weakness, lack of endurance and 
incoordination.  The clinical assessment of both his knee 
was consistent with grade I residual anterior cruciate 
insufficiency in both knees.  His Drawer's and Lachman's 
signs were positive, and he required a brace on both knees.  
There was no ankylosis.  His instability was assessed as 
"moderate" in both knees.  The examiner offered diagnoses 
of bilateral chondromalacia patella, and partial anterior 
cruciate ligament residual insufficiency due to remote post 
reconstruction.  The examiner also offered the following 
commentary:

DISCUSSION AND OPINION: The patient still has 
residual problems in both knees.  The subsequent 
condition of the left knee took place in 1984 
which occurred in service.  The subsequent 
condition of the right knee took place in 1997 
which occurred in service.  The right knee 
symptoms gradually progressed over a period of 
time, and they are secondary to his left knee.  
Both knee conditions are service-related problem.  
The patient is presently partially disabled.  His 
activities of daily living are limited.  
Medically there is a pathophysiological 
relationship between the two conditions and there 
is evidence in the medical records explaining the 
relationship.

Presently, I would recommend his sedentary job as he is 
unable to hold any strenuous job, which requires [a] 
lot of bending[,] squatting, kneeling, or heavy 
lifting.  The records reviewed for preparing this list 
has already been listed in the worksheet. 

A Board decision dated May 2005 increased the disability 
evaluation for right knee disability with laxity to 20 
percent disabling.

In June 2005, the veteran submitted documentation regarding 
numerous unsuccessful attempts in applying for employment in 
the years 2003 through 2005.  He was advised by the Georgia 
Department of Labor that other applicants were selected for 
positions involving a services specialist.  In January 2002, 
VA informed him that he did not possess the experience 
necessary to perform the work duties of a Veterans Claims 
Examiner.  W-2 Forms associated with the claims folder 
indicated $3,592.41 of wages with JC Penney in the year 
2003, $700 of wages with AirTran Airways in 2004 and an 
additional $502.93 with Venturi Staffing Partners.

In November 2005, the veteran underwent VA social and 
industrial survey with benefit of review of his claims 
folder.  He had an 11th grade high school education and 
worked in a local grocery store prior to service.  His 
military occupational specialty (MOS) was in supply.  He 
injured his left knee in a wrestling match, and injured his 
face and hearing during a grenade simulation explosion.  He 
was given a regular discharge.  Post-service, he had 
surgeries on his knees with a total of 18 months off from 
work due to hospitalizations.  He had worked as a security 
guard until 1984 at which time he began work part time with 
the U.S. Postal Service as a package sorter.  His job was to 
sort and process mail requiring lifting up to 70 pounds, 
standing on concrete, bending, and pushing up to 1000 pound 
loads.  He eventually had to resign from the post office in 
January 1997 due to all the restrictions placed on him by 
the doctor.  He was denied transfers to other positions or 
promotions received by other employees.  He eventually tried 
to get back with the post office but was denied re-
instatement.  He then applied and went through a VA Voc 
Rehabilitation training program in 1999 with Goodwill 
Industries.  He was trained in office technology.  In 2000, 
he got a part-time job with J.C. Penney in the service call 
center on the night shift.  He worked there 3.5 years until 
2003 when the call center closed.  He has hoped to return to 
a similar job or even working at home with his own business, 
but has been unable to get started.   He is seeking work 
because he has terrible financial problems, but he says he 
does not know what he can do.  His knees continue to stiffen 
with much standing or even if he sits for long periods of 
time.

On his psychosocial assessment, he drove himself to the 
appointment and walked around the hospital without any cane 
or assistance.  He had a slight limp in his gait.  He did 
not complain of pain while sitting for 45 minutes for the 
interview.  He appeared to have average intellect with no 
memory deficits.  He admitted to depression from stress and 
anxiety from his disability and financial problems, and 
agreed with a referral to VA's Mental Health Clinic for 
evaluation.  The social worker indicated that there was no 
indication the veteran's service connected disability (scd) 
caused major social problems, but it did seem to have caused 
much difficulty for his vocational career.  In addition to 
loss of months work for hospitalization and rehabilitation, 
he had to resign his job with the postal service and was 
unable to return following rehabilitation.  From reports it 
appeared he was denied promotions or possible transfers 
within the postal system because of his service connected 
disability.  He attempted to return to work and says he has 
applied for several government jobs with the VA, but never 
approved.  It also appeared the stress of his situation was 
causing depression in addition to economic difficulty.  He 
was to consult with the VA MHC for his depression.

Also in November 2005, the veteran underwent VA examination 
with benefit of review of his claims folder.  He had a 
history of bilateral knee anterior cruciate ligament (ACL) 
tears with subsequent surgeries.  He reported chronic 
bilateral knee pain with stiffness, swelling, weakness and 
crepitus.  He had a pain intensity of 9/10.  He used either 
Alleve or Advil three times a day far pain relief as well as 
topical creams.  He last worked two years ago as a part-time 
customer service representative with J.C. Penney that 
eventually closed.  He had been seeking work but had been 
unsuccessful.  He reported bilateral tinnitus ("ringing") 
which was worse at night and present 50% of the time.  He 
wore headsets while at J.C. Penney and indicated that his 
tinnitus impaired his ability to hear customers speaking.  
He denied that his forehead scar had a significant impact 
for him employment-wise.  He was able to dress and undress, 
perform hygiene, feed himself ,dust, vacuum, drive, watch 
television, use the computer, do the laundry and some 
grocery shopping.  The examiner provided the following 
assessment:

Following review of the claims folder, interview 
and examination with veteran it is as least as  
likely as not the veteran would be able to 
obtain/maintain employment with the following 
provisions.  He would likely be limited to a 
sedentary to light range of work with occasional 
lift and/or carry of 20 pounds, frequently lift 
and/or carry 10 pounds, and alternately sit/stand 
(sit for 45 minutes with 15 minutes stand) in on 
8 hour workday.  Push and/or pull (including 
operation of foot controls) would be limited in 
the lower extremities.  Postural limits would be 
limited stooping, kneeling, crouching and 
crawling.  Veteran would be unable to sustain 
employment in a situation that required prolonged 
stand/walk.  Veteran has documented traumatic 
arthritis with chronic pain despite multiple 
surgeries in the past.  Veteran previously worked 
at the U.S. Postal service and was unable to 
perform the strenuous physical work demands of 
his position.  With the known knee difficulties 
he has [ ] the above restrictions would be 
appropriate.  It is unclear what types and 
numbers of jobs are available in the occupation 
base to support these types of restrictions in 
light of the veteran's skills/education.

The tinnitus/hearing loss should not present the 
veteran from obtaining/maintaining substantially 
gainful employment.  If were to work in noisy 
environments (which might exacerbate the 
tinnitus) he would require adequate hearing 
protection.

The scar (residual of laceration to his left side 
of forehead) would have no impact on the 
veteran's ability to obtain/maintain employment.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  For TDIU purposes, marginal employment is not 
to be considered substantially gainful employment.  38 
C.F.R. § 4.17 (2005).  Factors to be considered, however, 
will include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(2005).

In this case, the veteran holds a 20 percent rating for 
service connected left knee ligament laxity, a 20 percent 
rating for service connected right knee laxity, a 10 percent 
rating for service connected left knee arthritis, a 10 
percent rating for service connected right knee arthritis, a 
10 percent rating for tinnitus, and noncompensable ratings 
for service connected laceration of the left side of 
forehead and hearing loss.  The veteran is not service 
connected for any other disability.  Under VA regulations, 
his bilateral knee disabilities combine to a rating of 48 
percent plus bilateral factor of 4.8 percent.  See 38 C.F.R. 
§ 4.25, TABLE I (2005).  See also 38 C.F.R. § 4.30 (2005).  
This may be considered one disability per 38 C.F.R. 
§ 4.16(a)(1).  However, he has a total combined rating of 60 
percent and does not meet the overall schedular criteria to 
render him eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  Id.

However, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2005).  Rating boards are required to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet 
the schedular requirements of 4.16(a), the Board has no 
authority to assign a TDIU rating under 4.16(b) and may only 
refer the claim to the C&P Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b) (2005).  The veteran's age and effects 
of non-service connected disability, however, are not 
factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 
(2005).  The issue at hand involves a determination as to 
whether there are circumstances in this case, apart from the 
non-service-connected conditions and advancing age, that 
would justify a total disability rating based on 
unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Board must determine if there is some service 
connected factor outside the norm which places the veteran 
in a different position than other veterans with a 60% 
combined disability rating.  Id.  The fact that the veteran 
is unemployed or has difficulty obtaining employment is not 
enough as a schedular rating provides recognition of such.  
Id.  Rather, the veteran need only be capable of performing 
the physical and mental acts required by employment.  Id.  
The schedular criteria contemplate compensating a veteran 
for considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 
38 C.F.R. § 4.1 (2005).

Review of the record reveals that the veteran has an 11th 
grade education with some training in office technology 
through VA's vocational and rehabilitation program.  He 
served in supply while in service, and his post-service 
occupational experience includes work as a security guard, 
mail sorter, and phone customer service representative.  He 
claims that his service connected disability precludes him 
from securing and maintaining substantially gainful 
employment consistent with his educational and vocational 
experiences.  He reports subjective symptoms of bilateral 
leg pain and stiffness symptoms that are exacerbated by 
activities such as prolonged sitting, standing, bending, 
etc.  He states that his tinnitus disability interferes with 
his ability to communicate, ability to concentrate and 
interrupts his sleep pattern.  He argues that there are no 
jobs available in the market for which he has the requisite 
skill and training to overcome his disabilities.

The medical evidence of record clearly establishes that the 
veteran's bilateral knee disability imposes upon him work 
restrictions involving prolonged activities such as lifting, 
bending, sitting and standing.  In September 2000, a VA 
examiner opined that the veteran could only work part-time 
and light duty work.  A VA examiner in July 2004 recommended 
that the veteran be limited to a sedentary job.  In November 
2005, a VA examiner based upon review of the entire claims 
folder provided opinion that it was at least as likely as 
not that the veteran would be able to obtain and maintain 
employment in a sedentary to light range of work with 
appropriate restrictions.  The veteran was capable of 
performing part-time sedentary work with J.C. Penney prior 
to the closing of the facility.  The veteran has 
unsuccessfully attempted to obtain similar employment 
thereafter.  

The Board finds, by a preponderance of the evidence, that 
the veteran's service connected disabilities do not preclude 
him from obtaining and maintaining substantially gainful 
employment due to his service connected disability.  The 
Board finds as most persuasive the VA opinions of record 
indicating that the veteran is physically capable of 
performing a sedentary type occupation consistent with his 
educational and occupational experience, such as a customer 
service representative as he performed with J.C. Penney 
prior to the facility closing. 

VA opinion in November 2005, that was based upon review of 
the claims folder, indicated that the veteran was capable of 
sedentary employment as long as he alternated between 
sitting for 45 minutes and standing for 15 minutes each hour 
during an 8-hour workday.  This is a reasonable 
accommodation an employer should be able to provide, and 
would not appear to interrupt an occupation such as a 
customer service representative in a call center.  The 
veteran was performing such duties part-time, and the 
preponderance of the medical evidence establishes that there 
is no physical barrier from him performing these duties on a 
full-time basis.  With full-time employment, his earnings 
would be commensurate with substantially gainful employment.  
There is no lay or medical evidence that his tinnitus and 
hearing loss disabilities have significantly prevented him 
from properly communicating with J.C. Penney customers as he 
held the position for several years.  The difference of 
opinion of the VA examiner in September 2000 holds probative 
value, but less so than when compared to the later VA 
opinions based upon review of the claims folder, 
stabilization of the veteran's knee disability after 
multiple surgeries, and the overall consistency of the 
factual record.  

Overall, the preponderance of the medical evidence is 
against a finding that the combination of the veteran's 
bilateral knee disability, tinnitus, hearing loss and 
forehead scar renders him unemployable.  There is also no 
evidence which suggests that, even when considering his 
limitations and exacerbations, that some factor exists which 
takes his case outside the realm of the usual so as to 
render impracticable his 60 percent schedular rating.  His 
60 percent rating contemplates loss of working time due to 
exacerbations, see 38 C.F.R. § 4.1, and he has also been 
awarded additional compensation for periods of 
convalescence.  His last surgery was performed in May 2003, 
and he has not required any hospitalizations due to his 
service connected disabilities since that time period.  See 
38 C.F.R. § 3.321(b) (2005). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a) (2005).  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).

The Board has carefully reviewed the claims folder to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A 
and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated April 2001, 
October 2001, January 2002, March 2004, and June 2005, as 
well as the rating decision on appeal, the statement of the 
case (SOC) and supplemental statements of the (SSOC's), told 
him what was necessary to substantiate his claim.  In fact, 
the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was 
lacking.  The Board remand directives also delineated for 
the veteran the evidence and information deemed necessary to 
substantiate the claim.  The documents cited above satisfied 
the elements of (2) and (3) by notifying the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the documents explained that VA would help him get such 
things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The December 2004 SSOC supplied the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1).  The June 2005 
letter advised the veteran "If there is any other evidence 
or information that you think will support your claim, 
please let us know.  If the evidence or information is in 
your possession, please send it to us."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, 
in concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications 
of record.  At bottom, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented 
the veteran from providing evidence necessary to 
substantiate his claim and/or affected the essential 
fairness of the adjudication of the claim.  Rather, the 
veteran has repeatedly requested VA to expedite a decision 
in his claim.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes and 
private examination reports.  VA has provided the veteran 
with multiple examinations during the appeal period, to 
include an examination and social industrial survey ordered 
by the Board based upon review of the claims folder.  The 
evidence and information of record, in its totality, 
provides the necessary information to decide the case.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  
There is no reasonable possibility that any further 
assistance would be capable of substantiating the veteran's 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


ORDER

The claim of entitlement to TDIU is denied.


REMAND

A Board decision dated May 2005 increased the disability 
evaluation for the veteran's right knee disability with 
laxity to 20 percent disabling.  A May 2005 RO rating 
decision implementing the Board's decision assigned an 
effective date of July 15, 2004 for the award of an 
increase.  In a statement received at the Appeals Management 
Center (AMC) in Washington, D.C., in June 2005, the veteran 
filed a notice of disagreement with the effective date of 
award assigned.  The RO has not had an opportunity to issue 
a Statement of the Case (SOC).  This issue, therefore, is 
remanded to the RO for issuance of an SOC in order to afford 
the appellant the opportunity to perfect his appeal, if he 
so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

The RO should furnish the appellant, and his 
accredited representative, an SOC which advises 
him of the Reasons and Bases on the issue of 
entitlement to an effective date prior to July 
15, 2004 for the award of a 20 percent rating for 
right knee lateral ligament laxity.  The 
appellant should be afforded the opportunity to 
respond to the SOC, and advised of the 
requirements necessary to perfect his appeal.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (2005).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above 
mentioned claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


